DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2022, 03/03/2022, 12/29/2021, 06/08/2021, 12/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-9, 18-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, the limitation “ideal beamvectors” in claims 6 and 18,  is not a limited term of art, nor has the Applicant specifically defined it.  Furthermore, Applicant’s Specification describes this limitation as “[0079] a set of ideal beamvectors for the concatenated array may be determined, e.g., by calculating the relative phase shifts across all the antenna elements in the MIMO virtual array, which is generally proportional to the transmission delay between the associated points to the antenna elements” but it is still unclear what is considered to be an ideal beamvector.  Since this limitation is undefined and unrestricted by the Applicant, the Examiner asserts that its scope is undefined.  However, in the interest of compact prosecution and for the purpose of examination, the Examiner will interpret such limitation as any beam vector. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 5-8, 10-11, 13, 17-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loesch (DE-102018210070) in view of Alland (US-20150253420).


Regarding claim 1, Loesch teaches A method, comprising: receiving first radar data from a first multiple input multiple output (MIMO) (Loesch p.5 “MIMO radar sensor”) radar sensor disposed on a vehicle (Loesch p.5 “The invention also relates to a radar sensor for motor vehicles”), the first MIMO radar sensor including 
one or more transmit antennas (fig 1) and one or more receive antennas (fig 1) forming a first radar sub- array (Loesch fig 1 [sub-arrays D1-D4]; p.6 “Each of the domains D1 - D4 contains a number of subarrays of transmit and receive antennas.”), and 
the first radar data including first point data identifying one or more points sensed by the first MIMO radar sensor and first beamforming data from the first radar sub-array (Loesch p.7 “For ease of understanding, however, the calibration procedure for a highly simplified antenna array, which is described in 2 is shown . . . The transmit antenna elements 14T are fed by a high-frequency module HF with connected control and evaluation unit and emit radar signals that are on an object 18 reflected and from each of the receiving antenna elements 14R be received. The signals received are evaluated separately in the control and evaluation unit.”; p.9 “If one generalizes this principle to multi-target estimates, the single angle θ becomes a vector θ , the components of which indicate the angles of the different targets, the control vector a becomes a control matrix A” [the received data from the radar corresponds to beamforming data]; p.3 “In the angle estimation, the received signals are compared with a previously measured angle-dependent antenna pattern.”); 
receiving second radar data from a second MIMO radar sensor disposed on the vehicle (Loesch p.7 “For ease of understanding, however, the calibration procedure for a highly simplified antenna array, which is described in 2 is shown . . . The transmit antenna elements 14T are fed by a high-frequency module HF with connected control and evaluation unit and emit radar signals that are on an object 18 reflected and from each of the receiving antenna elements 14R be received. The signals received are evaluated separately in the control and evaluation unit.”; fig 1 [every domain within the radar system transmits and receives data]), 

including one or more transmit antennas and one or more receive antennas forming a second radar sub-array (Loesch fig 1), and 
the second radar data including second point data identifying one or more points sensed by the second MIMO radar sensor and second beamforming data from the second radar sub-array (Loesch fig 1 [domains D1-D4 contain multiple MIMO sub-arrays]; p.7 “For ease of understanding, however, the calibration procedure for a highly simplified antenna array, which is described in 2 is shown . . . The transmit antenna elements 14T are fed by a high-frequency module HF with connected control and evaluation unit and emit radar signals that are on an object 18 reflected and from each of the receiving antenna elements 14R be received. The signals received are evaluated separately in the control and evaluation unit.”; p.9 “If one generalizes this principle to multi-target estimates, the single angle θ becomes a vector θ , the components of which indicate the angles of the different targets, the control vector a becomes a control matrix A” [the received data from the radar corresponds to beamforming data]); and 
synthesizing a distributed array from the first and second radar sub-arrays by applying a phase correction that compensates for temporal or spatial mismatches between the first and second radar sub-arrays using the first and second point data and the first and second beamforming data (Loesch p.2 “The invention relates to a method for phase calibration of a MIMO radar sensor with an array of a plurality of transmit and receive antenna elements which are offset from one another in at least one direction”; p. 5 “In the case of subarrays that belong to different high-frequency components, the calibration then automatically corrects the phase errors that are caused by the asynchrony of the components.” [phase calibration with respect to the subarrays to correct phase errors and directional offsets between the antennas corresponds to at least a phase correction to compensating for spatial mismatches]; p.7 “subarrays in the domains D1 and D2 of two different high-frequency components HF1 and HF2 be fed, so that the correct calibration of the antenna pattern also from a possible phase offset between the transmission signals of the two high-frequency components HF1 and HF2 . . . The object of the invention described here is therefore above all a method which allows the antenna patterns to be recalibrated during the operation of the radar sensor in such a way that the phase offsets between the various high-frequency components HF1 - HF4 be considered correctly”) and 
thereafter (Loesch “In the case of subarrays that belong to different high-frequency components, the calibration then automatically corrects the phase errors that are caused by the asynchrony of the components.”).
Loesch does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Alland teaches 
performing a beamforming operation on one or more points in the first or second point data after the phase correction is applied (Alland 0039 “Once target elevation is determined, the phase offset delta phi (.DELTA..PHI.) induced by target elevation (illustrated for example in FIGS. 3A and 3B) can be corrected prior to digital beam-forming in azimuth in order to eliminate or minimize grating lobes”) and
the second MIMO radar sensor having a field of view that overlaps with that of the first MIMO radar sensor (Alland 0025 “ Another aspect of the MIMO antenna configurations described herein includes a MIMO antenna configuration to double the size of both the TX and RX antennas with resulting 50% overlap of the sub-arrays of the virtual array without a separate analog feed structure. The increased size of the TX and RX antennas improves detection range and spatial resolution. In the particular configuration used, 50% overlap of the sub-arrays y”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously eliminate grating lobes and improve spatial coverage and resolution (0039, 0022).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Alland merely teaches that it is well-known to incorporate the particular beamforming operation.  Since both Loesch and Alland disclose similar MIMO radar systems for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.





Regarding claim 5, Loesch in view of Alland teach The method of claim 1, wherein the first beamforming data includes a beamvector for each of the one or more points sensed by the first MIMO radar sensor and the second beamforming data includes a beam vector for each of the one or more points sensed by the second MIMO radar sensor (Loesch p. 8 “With xn the four-component vector is to be designated, the components (x .sub.n, 1 , x .sub.n, 2 , x .sub.n, 3 , x .sub.n, 4 ) of which indicate the complex amplitudes of the signals from the n-th transmitting antenna element 14T are sent and by the four receiving antenna elements 14R be received . . . the different receiving antenna elements 14R achieve the following relationship [EQ 1]”).

Regarding claim 6, Loesch in view of Alland teach The method of claim 5, wherein synthesizing the distributed array further includes identifying one or more correlated points from the first and second point data (Loesch  p.3 “In the angle estimation, the received signals are compared with a previously measured angle-dependent antenna pattern.”), and 
wherein applying the phase correction includes: generating a set of ideal beamvectors for one of the first and second radar sensors based upon the identified one or more correlated points (Loesch p.12 “Recalibration is therefore easily possible by replacing the previously used relative transmission control vector a.sub.tx '(θ) with the vector with the components y .sub.n (θ) / y .sub.1 (θ). The deviation between the old and the new relative transmission control vector can also be used to determine just how much the previously used antenna pattern was falsified.”; Abstract “correcting the receiving control vector a (θ) based on a known relationship between the first and second comparison variables for the relevant receiving subarrays (RS1, RS2; RS3, RS4).”); and 
generating the phase correction by comparing the set of ideal beamvectors to the beamvectors in the first and second beamforming data (Loesch p.12 “ Calculating a first comparison variable (e.g. a .sub.tx, n (θ) / a .sub.tx, 1 (θ)) dependent on the components of the transmission control .sub.vector a .sub.tx (θ) for each transmission antenna element (with the index n ) - Calculate a second comparison variable depending on the results of the SIMO measurements (for example y .sub.n (θ) / y .sub.1 (θ) or Σ .sub.k (x .sub.n, k / x .sub.1, k )) for each transmitting antenna element , and - Correct the transmit control .sub.vector a .sub.tx (θ) (or equivalent to the relative transmit control .sub.vector a ' .sub.tx (θ)) based on a known relationship (equation (20) or (21)) between the first and second comparison variables for each transmit - antenna element. An analog method also enables calibration or recalibration of the reception antenna diagram, ie the reception control vector a.sub.rx .”; p. 5 “the calibration then automatically corrects the phase errors that are caused by the asynchrony of the components.”).

Regarding claim 7, Loesch in view of Alland teach The method of claim 6, wherein performing the beamforming operation refines a position of at least one of the one or more points in the first or second point data (Loesch p.3 “In order to improve the accuracy and separability of the angle estimate, radar sensors can be used that work according to the MIMO principle (Multiple Input Multiple Output).” [improving the accuracy of the processed data corresponds to refining a position of the data points ]). 

Regarding claim 8, Loesch in view of Alland teach The method of claim 6, wherein performing the beamforming operation determines an additional point (Alland 0025 “ Another aspect of the MIMO antenna configurations described herein includes a MIMO antenna configuration to double the size of both the TX and RX antennas with resulting 50% overlap of the sub-arrays of the virtual array without a separate analog feed structure. The increased size of the TX and RX antennas improves detection range and spatial resolution. In the particular configuration used, 50% overlap of the sub-arrays y”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously eliminate grating lobes and improve spatial coverage and resolution (0039, 0022).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Alland merely teaches that it is well-known to incorporate the particular beamforming operation.  Since both Loesch and Alland disclose similar MIMO radar systems for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 10, Loesch teaches A vehicle radar system, comprising: a memory (Loesch p. 6 “control circuit
16”); one or more processors (Loesch p.6 “control circuit 16”); and program code resident in the memory and configured upon execution by the one or more processors to (Loesch p.6 “control circuit
16” [the control circuit corresponds to a controlling/processing hardware containing system code to perform processing]): 
receive first radar data from a first multiple input multiple output (MIMO) radar sensor disposed on the vehicle (Loesch p.5 “MIMO radar sensor”; p.5 “The invention also relates to a radar sensor for motor vehicles”), 
the first MIMO radar sensor including one or more transmit antennas and one or more receive antennas forming a first radar sub-array array (Loesch fig 1 [sub-arrays D1-D4]; p.6 “Each of the domains D1 - D4 contains a number of subarrays of transmit and receive antennas.”), and 
the first radar data including first point data identifying one or more points sensed by the first MIMO radar sensor and first beamforming data from the first radar sub-array (Loesch p.7 “For ease of understanding, however, the calibration procedure for a highly simplified antenna array, which is described in 2 is shown . . . The transmit antenna elements 14T are fed by a high-frequency module HF with connected control and evaluation unit and emit radar signals that are on an object 18 reflected and from each of the receiving antenna elements 14R be received. The signals received are evaluated separately in the control and evaluation unit.”; p.9 “If one generalizes this principle to multi-target estimates, the single angle θ becomes a vector θ , the components of which indicate the angles of the different targets, the control vector a becomes a control matrix A” [the received data from the radar corresponds to beamforming data]; p.3 “In the angle estimation, the received signals are compared with a previously measured angle-dependent antenna pattern.”); 
receive second radar data from a second MIMO radar sensor disposed on the vehicle (Loesch p.7 “For ease of understanding, however, the calibration procedure for a highly simplified antenna array, which is described in 2 is shown . . . The transmit antenna elements 14T are fed by a high-frequency module HF with connected control and evaluation unit and emit radar signals that are on an object 18 reflected and from each of the receiving antenna elements 14R be received. The signals received are evaluated separately in the control and evaluation unit.”; fig 1 [every domain within the radar system transmits and receives data]), 
(Loesch fig 1), and 
the second radar data including second point data identifying one or more points sensed by the second MIMO radar sensor and second beamforming data from the second radar sub-array (Loesch fig 1 [domains D1-D4 contain multiple MIMO sub-arrays]; p.7 “For ease of understanding, however, the calibration procedure for a highly simplified antenna array, which is described in 2 is shown . . . The transmit antenna elements 14T are fed by a high-frequency module HF with connected control and evaluation unit and emit radar signals that are on an object 18 reflected and from each of the receiving antenna elements 14R be received. The signals received are evaluated separately in the control and evaluation unit.”; p.9 “If one generalizes this principle to multi-target estimates, the single angle θ becomes a vector θ , the components of which indicate the angles of the different targets, the control vector a becomes a control matrix A” [the received data from the radar corresponds to beamforming data]); and 
synthesize a distributed array from the first and second radar sub- arrays by applying a phase correction that compensates for temporal or spatial mismatches between the first and second radar sub-arrays using the first and second point data and the first and second beamforming data (Loesch p.2 “The invention relates to a method for phase calibration of a MIMO radar sensor with an array of a plurality of transmit and receive antenna elements which are offset from one another in at least one direction”; p. 5 “In the case of subarrays that belong to different high-frequency components, the calibration then automatically corrects the phase errors that are caused by the asynchrony of the components.” [phase calibration with respect to the subarrays to correct phase errors and directional offsets between the antennas corresponds to at least a phase correction to compensating for spatial mismatches]; p.7 “subarrays in the domains D1 and D2 of two different high-frequency components HF1 and HF2 be fed, so that the correct calibration of the antenna pattern also from a possible phase offset between the transmission signals of the two high-frequency components HF1 and HF2 . . . The object of the invention described here is therefore above all a method which allows the antenna patterns to be recalibrated during the operation of the radar sensor in such a way that the phase offsets between the various high-frequency components HF1 - HF4 be considered correctly”) 
While Loesch discloses “[p.5] In the case of subarrays that belong to different high-frequency components, the calibration then automatically corrects the phase errors that are caused by the asynchrony of the components.”, Loesch does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Alland teaches
performing a beamforming operation on one or more points in the first or second point data after the phase correction is applied (Alland 0039 “Once target elevation is determined, the phase offset delta phi (.DELTA..PHI.) induced by target elevation (illustrated for example in FIGS. 3A and 3B) can be corrected prior to digital beam-forming in azimuth in order to eliminate or minimize grating lobes”) and
the second MIMO radar sensor having a field of view that overlaps with that of the first MIMO radar sensor (Alland 0025 “ Another aspect of the MIMO antenna configurations described herein includes a MIMO antenna configuration to double the size of both the TX and RX antennas with resulting 50% overlap of the sub-arrays of the virtual array without a separate analog feed structure. The increased size of the TX and RX antennas improves detection range and spatial resolution. In the particular configuration used, 50% overlap of the sub-arrays y”)

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously eliminate grating lobes and improve spatial coverage and resolution (0039, 0022).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Alland merely teaches that it is well-known to incorporate the particular beamforming operation.  Since both Loesch and Alland disclose similar MIMO radar systems for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 11, Loesch in view of Alland teach The vehicle radar system of claim 10, further comprising the first MIMO radar sensor (Loesch p.5 “MIMO radar sensor”).

Regarding claim 13, Loesch in view of Alland teach The vehicle radar system of claim 11, further comprising the second MIMO radar sensor, wherein the one or more processors are disposed external of each of the first and second MIMO radar sensors (fig 1 “16” [control circuit 16 corresponds to a processor]).


Regarding claim 17, Loesch in view of Alland teach The vehicle radar system of claim 10, wherein the first beamforming data includes a beamvector for each of the one or more points sensed by the first MIMO radar sensor and the second beamforming data includes a beamvector for each of the one or more points sensed by the second MIMO radar sensor (Loesch p. 8 “With xn the four-component vector is to be designated, the components (x .sub.n, 1 , x .sub.n, 2 , x .sub.n, 3 , x .sub.n, 4 ) of which indicate the complex amplitudes of the signals from the n-th transmitting antenna element 14T are sent and by the four receiving antenna elements 14R be received . . . the different receiving antenna elements 14R achieve the following relationship [EQ 1]”).

Regarding claim 18, Loesch in view of Alland teach The vehicle radar system of claim 17, wherein the program code is configured to synthesize the distributed array further by identifying one or more correlated points from the first and second point data (Loesch  p.3 “In the angle estimation, the received signals are compared with a previously measured angle-dependent antenna pattern.”), and wherein the program code is configured to 
apply the phase correction by: generating a set of ideal beamvectors for one of the first and second radar sensors based upon the identified one or more correlated points (Loesch p.12 “Recalibration is therefore easily possible by replacing the previously used relative transmission control vector a.sub.tx '(θ) with the vector with the components y .sub.n (θ) / y .sub.1 (θ). The deviation between the old and the new relative transmission control vector can also be used to determine just how much the previously used antenna pattern was falsified.”; Abstract “correcting the receiving control vector a (θ) based on a known relationship between the first and second comparison variables for the relevant receiving subarrays (RS1, RS2; RS3, RS4).”); and
generating the phase correction by comparing the set of ideal beamvectors to the beamvectors in the first and second beamforming data (Loesch p.12 “ Calculating a first comparison variable (e.g. a .sub.tx, n (θ) / a .sub.tx, 1 (θ)) dependent on the components of the transmission control .sub.vector a .sub.tx (θ) for each transmission antenna element (with the index n ) - Calculate a second comparison variable depending on the results of the SIMO measurements (for example y .sub.n (θ) / y .sub.1 (θ) or Σ .sub.k (x .sub.n, k / x .sub.1, k )) for each transmitting antenna element , and - Correct the transmit control .sub.vector a .sub.tx (θ) (or equivalent to the relative transmit control .sub.vector a ' .sub.tx (θ)) based on a known relationship (equation (20) or (21)) between the first and second comparison variables for each transmit - antenna element. An analog method also enables calibration or recalibration of the reception antenna diagram, ie the reception control vector a.sub.rx .”; p. 5 “the calibration then automatically corrects the phase errors that are caused by the asynchrony of the components.”).


Regarding claim 19, Loesch in view of Alland teach The vehicle radar system of claim 18, wherein the beamforming operation refines a position of at least one of the one or more points in the first or second point data (Loesch p.3 “In order to improve the accuracy and separability of the angle estimate, radar sensors can be used that work according to the MIMO principle (Multiple Input Multiple Output).” [improving the accuracy of the processed data corresponds to refining a position of the data points ]). 

Regarding claim 20, Loesch in view of Alland teach The vehicle radar system of claim 18, wherein the beamforming operation determines an additional point (Alland 0025 “ Another aspect of the MIMO antenna configurations described herein includes a MIMO antenna configuration to double the size of both the TX and RX antennas with resulting 50% overlap of the sub-arrays of the virtual array without a separate analog feed structure. The increased size of the TX and RX antennas improves detection range and spatial resolution. In the particular configuration used, 50% overlap of the sub-arrays y”).

Regarding claim 22, Loesch teaches A program product, comprising: 
a non-transitory computer readable medium; and program code stored on the non-transitory computer readable medium and configured upon execution by one or more processors to (fig 1 [the controller 16 corresponds to a processor that stores program code to execute instructions because it digitizes and further processes the data]): 
receive first radar data from a first multiple input multiple output (MIMO) radar sensor disposed on the vehicle (Loesch p.5 “MIMO radar sensor”; p.5 “The invention also relates to a radar sensor for motor vehicles”),
 the first MIMO radar sensor including one or more transmit antennas and one or more receive antennas forming a first radar sub-array (fig 1), and 
the first radar data including first point data identifying one or more points sensed by the first MIMO radar sensor and first beamforming data from the first radar sub-array (Loesch p.7 “For ease of understanding, however, the calibration procedure for a highly simplified antenna array, which is described in 2 is shown . . . The transmit antenna elements 14T are fed by a high-frequency module HF with connected control and evaluation unit and emit radar signals that are on an object 18 reflected and from each of the receiving antenna elements 14R be received. The signals received are evaluated separately in the control and evaluation unit.”; p.9 “If one generalizes this principle to multi-target estimates, the single angle θ becomes a vector θ , the components of which indicate the angles of the different targets, the control vector a becomes a control matrix A” [the received data from the radar corresponds to beamforming data]; p.3 “In the angle estimation, the received signals are compared with a previously measured angle-dependent antenna pattern.”); 
receive second radar data from a second MIMO radar sensor disposed on the vehicle Loesch p.7 “For ease of understanding, however, the calibration procedure for a highly simplified antenna array, which is described in 2 is shown . . . The transmit antenna elements 14T are fed by a high-frequency module HF with connected control and evaluation unit and emit radar signals that are on an object 18 reflected and from each of the receiving antenna elements 14R be received. The signals received are evaluated separately in the control and evaluation unit.”; fig 1 [every domain within the radar system transmits and receives data]),  (Loesch fig 1), and 
the second radar data including second point data identifying one or more points sensed by the second MIMO radar sensor and second beamforming data from the second radar sub-array (Loesch fig 1 [domains D1-D4 contain multiple MIMO sub-arrays]; p.7 “For ease of understanding, however, the calibration procedure for a highly simplified antenna array, which is described in 2 is shown . . . The transmit antenna elements 14T are fed by a high-frequency module HF with connected control and evaluation unit and emit radar signals that are on an object 18 reflected and from each of the receiving antenna elements 14R be received. The signals received are evaluated separately in the control and evaluation unit.”; p.9 “If one generalizes this principle to multi-target estimates, the single angle θ becomes a vector θ , the components of which indicate the angles of the different targets, the control vector a becomes a control matrix A” [the received data from the radar corresponds to beamforming data]);  and 
synthesize a distributed array from the first and second radar sub- arrays by applying a phase correction that compensates for temporal or spatial mismatches between the first and second radar sub-arrays using the first and second point data and the first and second beamforming data (Loesch p.2 “The invention relates to a method for phase calibration of a MIMO radar sensor with an array of a plurality of transmit and receive antenna elements which are offset from one another in at least one direction”; p. 5 “In the case of subarrays that belong to different high-frequency components, the calibration then automatically corrects the phase errors that are caused by the asynchrony of the components.” [phase calibration with respect to the subarrays to correct phase errors and directional offsets between the antennas corresponds to at least a phase correction to compensating for spatial mismatches]; p.7 “subarrays in the domains D1 and D2 of two different high-frequency components HF1 and HF2 be fed, so that the correct calibration of the antenna pattern also from a possible phase offset between the transmission signals of the two high-frequency components HF1 and HF2 . . . The object of the invention described here is therefore above all a method which allows the antenna patterns to be recalibrated during the operation of the radar sensor in such a way that the phase offsets between the various high-frequency components HF1 - HF4 be considered correctly”) and 
While Loesch discloses “[p.5] In the case of subarrays that belong to different high-frequency components, the calibration then automatically corrects the phase errors that are caused by the asynchrony of the components.”, Loesch does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Alland teaches
the second MIMO radar sensor having a field of view that overlaps with that of the first MIMO radar sensor (Alland 0025 “ Another aspect of the MIMO antenna configurations described herein includes a MIMO antenna configuration to double the size of both the TX and RX antennas with resulting 50% overlap of the sub-arrays of the virtual array without a separate analog feed structure. The increased size of the TX and RX antennas improves detection range and spatial resolution. In the particular configuration used, 50% overlap of the sub-arrays y”) and
thereafter performing a beamforming operation on one or more points in the first or second point data after the phase correction is applied (Alland 0039 “Once target elevation is determined, the phase offset delta phi (.DELTA..PHI.) induced by target elevation (illustrated for example in FIGS. 3A and 3B) can be corrected prior to digital beam-forming in azimuth in order to eliminate or minimize grating lobes”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously eliminate grating lobes and improve spatial coverage and resolution (0039, 0022).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Alland merely teaches that it is well-known to incorporate the particular beamforming operation.  Since both Loesch and Alland disclose similar MIMO radar systems for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loesch (DE-102018210070) in view of Alland (US-20150253420) as applied above, and further in view of Melzer et al. (US-20190235051 hereinafter Melzer).






Regarding claim 2, Loesch in view of Alland teach The method of claim 1, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Melzer teaches (Melzer 0057 “ The two RF oscillators can be local oscillators integrated in different MMICs (see FIG. 7)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the automobile radar system and method of Melzer and the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously increase the reliability of the measured values (Melzer 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Melzer merely teaches that it is well-known to incorporate the particular separate local oscillators.  Since both the previous combination and Melzer disclose similar MIMO radar systems for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loesch (DE-102018210070) in view of Alland (US-20150253420) as applied above, and further in view of Vossiek et al. (US-20210405183 hereinafter Vossiek).

Regarding claim 3, Loesch in view of Alland teach The method of claim 1, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Vossiek teaches the first and second MIMO radar sensors operate using separate clocks (0200 “each radar module uses different clock sources”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the automobile radar system and method of Vossiek and the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously reduce disturbances from phase noise (Vossiek 0074).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Vossiek merely teaches that it is well-known to incorporate the particular separate clocks.  Since both the previous combination and Vossiek disclose similar radar systems for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loesch (DE-102018210070) in view of Alland (US-20150253420) as applied above, and further in view of Zhou et al. (US-20220111853 hereinafter Zhou).

Regarding claim 4, Loesch in view of Alland teach The method of claim 1, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhou teaches wherein the first point data includes a point cloud, the point cloud identifying a position and a velocity for each of the one or more points sensed by the first MIMO radar sensor (Zhou 0079 “At S2011, for each frame of point cloud, the velocity of the target obstacle at the collection time corresponding to the previous frame of point cloud is determined based on the position information of the target obstacle in the previous frame of point cloud of the frame of point cloud, the position information of the target obstacle in a previous frame of point cloud of the previous frame of point cloud, and a collection time interval between two adjacent frames of point cloud.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the target vehicle control system and method of Zhou and the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously increase the confidence of a detected target (Zhou 0026).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhou merely teaches that it is well-known to incorporate the particular point cloud processing.  Since both the previous combination and Zhou disclose similar radar systems for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 16, Loesch in view of Alland teach The vehicle radar system of claim 10, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhou teaches wherein the first point data includes a point cloud, the point cloud identifying a position and a velocity for each of the one or more points sensed by the first MIMO radar sensor (Zhou 0079 “At S2011, for each frame of point cloud, the velocity of the target obstacle at the collection time corresponding to the previous frame of point cloud is determined based on the position information of the target obstacle in the previous frame of point cloud of the frame of point cloud, the position information of the target obstacle in a previous frame of point cloud of the previous frame of point cloud, and a collection time interval between two adjacent frames of point cloud.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the target vehicle control system and method of Zhou and the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously increase the confidence of a detected target (Zhou 0026).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhou merely teaches that it is well-known to incorporate the particular point cloud processing.  Since both the previous combination and Zhou disclose similar radar systems for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loesch (DE-102018210070) in view of Alland (US-20150253420) as applied above, in view of Baheti et al. (US-20190101634 hereinafter Baheti) and further in view of Tomioka (US-20200132798).


Regarding claim 9, Loesch in view of Alland teach The method of claim 6, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Baheti teaches wherein identifying the one or more correlated points is performed using a nearest neighbor spatial matching algorithm based on range, Doppler (Baheti 0065 “In clustering and segmenting step 410-3, regions of interests (ROIs) of the range-Doppler map obtained from step 410-2 may be clustered and segmented. As an example, when high-resolution radar is used, such as the embodiment millimeter-wave first millimeter-wave radar sensor 108-1, a single object might be resolved into multiple ranges. In step 410-3, these multiple ranges are clustered together, thereby grouping adjacent or nearest neighbor ranges. Such clustering of the detected ranges or azimuths helps prevents the resolution a single object into multiple targets. Furthermore, in step 410-3, targets regions are identified and segmented from the range-Doppler map.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the automobile radar system and method of Baheti and the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously improve target data accuracy (Baheti 0065).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Baheti merely teaches that it is well-known to incorporate the particular spatial matching algorithm features.  Since both the previous combination and Baheti disclose similar radar systems for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Tomioka teaches a nearest neighbor algorithm using the angle of arrival (Tomioka 0074 “ The outlier determinator 7 performs a statistical process of a plurality of first AoAs acquired by the AoA estimator 6, for example, grouping of the first AoAs using the nearest neighbor algorithm”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the angle estimation system and method of Tomioka and the automobile radar system and method of Baheti and the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously improve angle estimation (Tomioka 0042).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Tomioka merely teaches that it is well-known to incorporate the particular spatial matching algorithm features.  Since both the previous combination and Tomioka disclose similar angle estimation using transmitter/receiver systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 21, Loesch in view of Alland teach The vehicle radar system of claim 18, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Baheti teaches wherein the program code is configured to identify the one or more correlated points using a nearest neighbor spatial matching algorithm based on range, Doppler and (Baheti 0065 “In clustering and segmenting step 410-3, regions of interests (ROIs) of the range-Doppler map obtained from step 410-2 may be clustered and segmented. As an example, when high-resolution radar is used, such as the embodiment millimeter-wave first millimeter-wave radar sensor 108-1, a single object might be resolved into multiple ranges. In step 410-3, these multiple ranges are clustered together, thereby grouping adjacent or nearest neighbor ranges. Such clustering of the detected ranges or azimuths helps prevents the resolution a single object into multiple targets. Furthermore, in step 410-3, targets regions are identified and segmented from the range-Doppler map.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the automobile radar system and method of Baheti and the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously improve target data accuracy (Baheti 0065).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Baheti merely teaches that it is well-known to incorporate the particular spatial matching algorithm features.  Since both the previous combination and Baheti disclose similar radar systems for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Tomioka teaches a nearest neighbor algorithm using the angle of arrival (Tomioka 0074 “ The outlier determinator 7 performs a statistical process of a plurality of first AoAs acquired by the AoA estimator 6, for example, grouping of the first AoAs using the nearest neighbor algorithm”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the angle estimation system and method of Tomioka and the automobile radar system and method of Baheti and the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously improve angle estimation (Tomioka 0042).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Tomioka merely teaches that it is well-known to incorporate the particular spatial matching algorithm features.  Since both the previous combination and Tomioka disclose similar angle estimation using transmitter/receiver systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loesch (DE-102018210070) in view of Alland (US-20150253420) as applied to claim 10, and further in view of Cho et al. (US-20210149041 hereinafter Cho).

Regarding claim 12, Loesch in view of Alland teach The vehicle radar system of claim 11, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cho teaches wherein the one or more processors are disposed in the first MIMO radar sensor (Cho fig 2).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the automobile radar system and method of Cho and the MIMO antenna system and method of Alland with the MIMO radar system and method of Loesch. One would have been motivated to do so in order to advantageously improve detection resolution (Cho 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cho merely teaches that it is well-known to incorporate the particular processor feature.  Since both the previous combination and Cho disclose similar radar systems for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
BIALER et al. (US-20180128912) discloses “Methods and systems are provided for controlling a radar system of a vehicle. One or more transmitters are configured to transmit radar signals. A plurality of antennas or arrays are configured to receive return radar signals after the transmitted radar signals are deflected from an object proximate the vehicle. A processor is coupled combined the various observation vectors into a virtual observation vector terminating at a single observation point. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         

/TIMOTHY A BRAINARD/
Primary Examiner, Art Unit 3648